       Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 1 of 29




                      UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

Ryea Bruske
Tamsyn Bruske

On behalf of Themselves and
all others similarly situated

       Plaintiffs

       v.                                                     Case No. 19-CV-851

Capitol Watertown Sprechers, LLC et al.

      Defendants.
______________________________________________________________________________

                    MEMORANDUM IN SUPPORT OF THE PLAINTIFFS’
                        MOTION FOR SUMMARY JUDGMENT



                                      I.      Introduction.
       Plaintiffs seek summary judgment on two sets of issues: Defendant Capitol Watertown

Sprechers (“Watertown Sprecher”)’ liability to the Plaintiffs under both the FLSA and Wisconsin

law; and Defendant Lederer’s liability for Watertown Sprecher’s minimum wage violations

through his ownership of the parent entity Sprecher’s Restaurant & Pub, which was responsible

for causing Watertown Sprecher’s violations of the minimum wage laws.

       Watertown Sprecher was not eligible to claim a tip credit against the minimum wage under

both the FLSA and Wisconsin law, so that it violated both by paying to the Plaintiffs $2.33 per

hour when they worked as servers; and $7 per hour when they worked as bartenders. Notices that

Watertown Sprechers provided to the Plaintiffs under the FLSA were deficient by failing to inform

the Plaintiffs the amount of the tip credit claimed, that the amount of the tip credit cannot exceed

the actual value of tips they received, that absent a valid tip pooling arrangement all tips they

                                                 1
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 2 of 29




receive must be retained by them, and that the tip credit cannot apply to employees who did not

receive required tip credit notices. Defendants’ Point of Sale System (“POS System”) cannot

satisfy the Wisconsin requirement for signed tip declarations when the employees never signed to

verify the accuracy of the tips they were entering through the POS system, when employees never

verified their tips on a payroll period basis, and when Defendants did not maintain any records

showing the amount of tips that employees declared through the POS system. Because the POS

System does not comply with Wisconsin regulations governing signed tip declarations, Watertown

Sprecher must pay its tipped employees $7.25 rather than $2.33 per hour, so that they can file suit

under Wis. Stat. §109.03(5) to recover minimum wages owed under DWD §272.03(1).

       Plaintiffs are similarly entitled to summary judgment holding that they are entitled to the

minimum wage free and clear of the costs of a second uniform shirt. Because Plaintiffs needed to

clean up tables and spills while working, they needed a second uniform shirt to comply with

Defendants’ requirements that they both wear clothing with Sprechers’ logo on it, and maintain a

clean and sanitary appearance at all times. There is no dispute Watertown Sprecher credited to

Tamsyn Bruske shifts that Ryea Bruske worked, thereby depriving Ryea Bruske of credit for

additional hours worked over 40 per week for which she is entitled to overtime pay. Ryea Bruske

is entitled to recover the overtime pay from Watertown Sprecher when it knew from its own work

schedules, the observations of its supervisors, and the time clock punches that it was Ryea Bruske

rather than Tamsyn Bruske who worked the shifts.

       Sprecher’s Restaurant & Pub promulgated an employee handbook whose section on

employee compensation Watertown Sprecher adopted without modification. Said Handbook both

stated Sprecher’s Pub & Restaurant’s intent to claim a tip credit against the minimum wage; and

that Sprecher’s follows applicable wage and hour laws. The accountant and payroll companies



                                                2
       Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 3 of 29




that the accountant hired therefore acted as agents of Sprecher’s Restaurant & Pub s when they

both decided what notices of the tip credit to give to employees at each restaurant; and when they

more generally decided how to comply with wage and hour laws, including Wisconsin’s tip

declaration requirement before sub-minimum wages could be paid to tipped employees. Under

both the FLSA and Wisconsin law Sprecher’s Restaurant & Pub is responsible for causing, and

therefore is liable for Watertown Sprecher’s violation of the FLSA and Wisconsin Law’s minimum

wage requirements. Lederer as the owner of the unincorporated Sprecher’s Restaurant & Pub is

personally liable for all minimum wages that Sprecher’s Restaurant & Pub owes to the Plaintiffs.

                                         II.    Argument.

       1.      The Plaintiffs are Entitled to Summary Judgment on Liability.

       When appropriate, summary judgment is a favored means of final disposition of lawsuits

without the need for evidentiary hearings. See Matsushita Elec. Industrial Co. v. Zenith Radio

Corp., 475 U.S. 574 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986); Celotex Corp.

v. Catrett, 477 U.S. 317 (1986). The court may grant summary judgment ‘if the pleadings,

depositions, answers to interrogatories, and admission on file, together with affidavits, if any, show

that there is no genuine issue of material fact and that the moving party is entitled to a judgment

as a matter of law.’” Fed. R. Civ. P. 56(c). A party may seek summary judgment on a part of a

claim or defense. Fed. R. Civ. P. 56(a). Similarly, Plaintiffs may seek summary judgment on

liability while leaving for settlement or trial the question of the amount of damages owed to them.

       In determining whether there are any genuine issues of material fact, Factual disputes that

are irrelevant or unnecessary will not be counted. Anderson v. Liberty Lobby, Inc. 477 U.S. 242,

250 (1986). Only disputed facts which are “outcome determinative” serve to preclude the entry of

summary judgment. Id. The party opposing the motion must “affirmatively demonstrate with



                                                  3
       Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 4 of 29




specific factual allegations that a genuine issue of material fact exists and requires trial.” Morgan

v. Harris Trust & Savings Bank of Chicago, 867 F. 2d 1023, 1026 (7th Cir. 1989).

       In this case, even when the evidence is construed in favor of Defendants Watertown

Sprecher and Lederer, it demonstrates that Watertown Sprecher failed to give to the Plaintiffs

notices of the tip credit required by the FLSA, that Watertown Sprecher neither obtained nor

maintained signed tip declarations for each pay period for the Plaintiffs, that the Plaintiffs needed

more than one clean shirt with the Sprecher’s logo to comply with Watertown Sprecher’s

requirement that they wear a clean uniform with the Sprecher’s logo on it at all times, that

Watertown Sprecher knew Ryea Bruske worked the hours that it paid to Tamsyn Bruske, that

Sprecher’s Restaurant & Pub was responsible for causing the minimum wage violations at

Watertown Sprecher, and that Sprecher’s Restaurant & Pub is an unincorporated entity owned at

least in part by Kevin Lederer. Pursuant to these undisputed facts Plaintiffs are entitled to summary

judgment against both Watertown Sprecher and Lederer.

       2.      Watertown Sprecher Cannot Claim a Tip Credit against Minimum Wages
               Owed to the Plaintiffs Under the FLSA When It Failed to Give to the
               Plaintiffs Notices of the Tip Credit Required by the FLSA.
               a.      Relevant Facts.
       Throughout the entire time period that both Bruskes worked at Watertown Sprecher, they

received a wage rate of $2.33 per hour when they worked as servers. (PFOF ¶1) Tamsyn Bruske

received a wage rate of $7 per hour on each day she worked as a bartender, while Ryea Bruske

received a wage rate of $7 per hour when she worked as a bartender between November 12, 2018

until May 5, 2019. (PFOF ¶2) Watertown Sprecher adopted and used the Sprecher’s Restaurant &

Pub employee handbook without making any modifications to its section addressing employee

compensation. (PFOF ¶3) The handbook states that we “i.e. Sprecher’s” applies tips earned by

tipped employees towards a percentage of the current minimum wage requirement. (PFOF ¶4)

                                                 4
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 5 of 29




       Responding to Plaintiffs’ discovery requests, Watertown Sprecher stated it would inform

employees of their cash wage, that the minimum wage is $7.25 per hour, and that Sprecher’s

applies tips towards the current minimum wage. (PFOF ¶5) During interviews, employees would

be told that a tip credit would be taken, and that the tip credit was the difference between what

they were paid in cash and the minimum wage. (PFOF ¶6) Watertown Sprecher posted at the

Watertown Restaurant a Wisconsin minimum rates poster that stated the Wisconsin minimum

wage was $7.25 per hour for non-tipped employees and $2.33 per hour for tipped employees; but

that does not include any other notices regarding the tip credit. (PFOF ¶7) Watertown Sprecher

admits its POS system did not provide any notices of the tip credit to its employees. (PFOF ¶8)

       During the workweek of May 13 to May 19, 2019, Defendants’ payroll records show

Tamsyn Bruske was credited for working, and Watertown Sprechers believed at the time Tamsyn

Bruske worked as a bartender on May 13 and May 16, 2019; and that she did not work as a server

during the week. (PFOF ¶9) The same records show Tamsyn Bruske did not receive any tips during

the bartender shifts on May 13 and May 16, 2019, so her total wage received for her bartender

work hours was $7.00 per hour. (PFOF ¶10) No supplements were paid to Tamsyn to bring her

bartender wage rate for May 13 and May 16, 2019 up to $7.25 per hour. (PFOF ¶11) Nor did

Tamsyn receive straight time pay above $7.25 per hour for any of her hours worked during the

week, so that nothing could offset Watertown Sprechers’ failure to pay the minimum wage to

Tamsyn for her bartender hours. (PFOF ¶12) Watertown Sprecher therefore did not make up the

difference if an employee’s cash wages plus tips fell short of the minimum wage.

              b.      Federal Law Clearly Defines What Notices of the Tip Credit An
                      Employer Must Provide Before It Can Claim a Tip Credit.

       If at the summary judgment stage an employer cannot meet its burden of demonstrating it

provided to its employees information concerning the tip credit required by 29 C.F.R. §531.59(b),

                                               5
       Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 6 of 29




then the employee is entitled to a ruling as a matter of law that the employer was required to pay

him the full minimum wage in cash. Hussein v. Jun-Yun, LLC, 472 F. Supp. 2d 488, 493 (E.D.

WI. 2020);. Gabryszak v. Aurora Bull Dog Co., 427 F.Supp.3d 994, 1005 (N.D. IL. 2019). This

result is also required by the plain language of §203(m)(2) of the FLSA, which states: “The

preceding 2 sentences (i.e. the provisions that authorize the employer to count tips received by the

employee towards the minimum wage owed to the employee) shall not apply with respect to

any tipped employee unless such employee has been informed by the employer of the provisions

of this subsection.”

       Pursuant to the plain language of §531.59(b), the employer must provide five pieces of

information concerning the tip credit to its employees: (1)The amount of the cash wage that is to

be paid to the tipped employee by the employer; (2)the additional amount by which the wages of

the tipped employee are increased on account of the tip credit claimed by the employer, (3) that

the amount of the tip credit claimed by the employer may not exceed the value of the tips actually

received by the employee; (4) that all tips received by the tipped employee must be retained by the

employee except for a valid tip pooling arrangement limited to employees who customarily and

regularly receive tips; and (5) that the tip credit shall not apply to any employee who has not been

informed of these requirements in this section. Similarly, for the time period before §531.39(b)

was adopted, to claim a tip credit the employer must inform its employees both how much the cash

wage will fall short of the current minimum wage; and that the employer must make up the

difference if tips plus the cash wage do not at least match the current minimum wage. Schaefer

v. Walker Brothers Enterprises Inc., 829 F. 3d 551, 556-557 (7th Cir. 2016).

       Courts have strictly applied these requirements. An employer therefore is not eligible to

claim a tip credit against the minimum wage when it failed to explain to its employees what would



                                                 6
       Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 7 of 29




happen if their cash wage plus tips fell short of the minimum wage, that employees must retain all

tips, and that the tip credit does not apply to employees who have not been informed of the

requirements of §531.59. Hussein, 472 F. Supp. 3d at 492-493. Similarly, in Gabryszak an

employer was not eligible to claim a tip credit when it failed to inform its employees either by how

much their cash wage fell short of the minimum wage, or that it would make up the difference if

their cash wages plus tips fell short of the full minimum wage. See 427 F. Supp. 3d at 1005.

                c.      Watertown Sprechers Failed to Provide to Plaintiffs Notice
                        Required by §531.59(b).

        Watertown Sprechers failed to provide to the Plaintiffs (at least) the same three pieces of

information that the employer in Hussein failed to provide: First, it never told the Plaintiffs either

that it would make up the difference if their cash wages plus tips fell short of the minimum wage,

or that the amount of the tip credit that it claimed could not exceed the value of tips that the

Plaintiffs received. Second, it never told the Plaintiffs that they had the right to retain all of their

tips absent a valid tip pooling arrangement. Third, it never told the Plaintiffs that it was not eligible

to claim a tip credit for any employees who did not receive notices concerning the tip credit that

are required by law. (PFOF ¶¶5-7) As Hussein held, the failure to provide any of these three pieces

of information bars Watertown Sprecher from claiming a tip credit against the full $7.25 minimum

wage owed to the Plaintiffs.

        In addition to failing to communicate to the Plaintiffs that it would make up the difference

if their cash wages plus tips fell short of the minimum wage, Defendants in fact failed to adopt any

safeguards to make up the difference if a tipped employee’s cash wages plus tips fell short of the

minimum wage. During the week of May 13 to 19, 2019, Tamsin Bruske received $7 per hour

with no tips for bartender work hours that Watertown Sprechers at the time believed she worked;

yet did not receive any supplemental wages to bring her up to the minimum wage of $7.25 per

                                                   7
        Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 8 of 29




hour. Watertown Sprecher failed to inform its employees that it would make up the difference if

their cash wages plus tips fell short of the minimum wage because it in fact had no policy to do so.

        Watertown Sprechers additionally violated §531.59(b) by failing to tell employees the

additional amount by which their wages increased on account of the tip credit. The plain language

of the regulation requires the employer to tell the tipped employee the amount of the tip credit

claimed, rather just what the non-tipped minimum wage is, because the employer is allowed to

claim a tip credit that brings the employee’s total wage rate above $7.25 per hour.                     29 C.F.R.

§531.60; Perrin v. Papa John’s Int’l, Inc., 114 F. Supp. 3d 707, 729 (E.D. MO. 2015) (Claiming

a higher tip credit increases the regular rate, so expenses incurred by the employee would not cut

into the required minimum wage; but would increase the regular rate used to compute overtime

pay). Watertown Sprecher never communicated to the Plaintiffs whether it was claiming a tip

credit that brought their total wage rate up to or above $7.25 per hour. Plaintiffs therefore had no

way to know whether should look to Watertown Sprecher for reimbursement of their uniform

expenses incurred for its benefit, or whether they were entitled to overtime pay above 1.5 times

the minimum wage. Merely telling the employee what their cash wage is and what the minimum

wage is does not comply with §531.59(b).

        3.       Watertown Sprechers is not Entitled to Claim a Tip Credit Under Wisconsin
                 Law Because It Neither Obtained Nor Maintained in Its Time and Payroll
                 Records Signed Tip Declarations from the Plaintiffs.1

                 a.       Relevant Facts.

        In response to the Plaintiffs’ discovery requests, Watertown Sprecher claims that the

combination of its POS System and its pay stubs comply with the tip declaration requirement.



1
  Plaintiffs’ claim for Wisconsin minimum wages would not be mooted, were the Court to find that they were entitled
to the full minimum wage under the FLSA. Plaintiffs are eligible to recover separate liquidated damages for the same
minimum wage violation under the FLSA and Wis. Stat. §109.11(2).

                                                         8
       Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 9 of 29




(Docket #42-2, answer to interrogatory #6) However, Watertown Sprecher’s pay stubs are not

signed by employees. (PFOF ¶13) Watertown Sprecher produced to the Plaintiffs a video that

showed every screen an employee would have to encounter, and every stroke the employee would

have to make, in order to enter tips into the POS system. (PFOF ¶14) The process of entering tips

into the POS system starts with the Shift Review Screen, then the Declare Tips Screen, then

entering the amount of tips received during the shift on a computer screen, then going to the close

shift screen, then print report. (PFOF ¶15) The video does not show the employee is either required

or asked to acknowledge the accuracy of the tips that she is entering at any point while entering

her tips into the POS system. (PFOF ¶16). The employee is never asked to verify on a biweekly

payroll period basis that the POS system had correctly added up the tips that she entered or declared

each day through the POS System. (PFOF ¶17)

        Defendants maintain payroll records that show the total amount of tips that according to

the Defendants’ records each employee entered or declared each day. (PFOF ¶18) However,

nothing in the computer printout of the Defendants’ payroll records indicated the Plaintiffs ever

signed or authenticated the accuracy of any of the tip amounts that the computer system claims

they declared. (PFOF ¶19)

                 b.       Plaintiffs May File Suit for Wisconsin Minimum Wages.

        DWD §272.03(1) requires Wisconsin employers to pay to their employees a minimum

wage of $7.25 per hour2. §272.03(2) states that if the employer meets the burden of proof set out

in §272.03(2) states that an employer may pay its tipped employees a minimum wage of no lower

than $2.33 per hour if it can establish through its payroll records that the employee received wages



2
 Plaintiff’s opposition to the Defendants’ early motion for summary judgment on the Wisconsin tip credit issue
erroneously referenced DWD §274.03 rather than §272.03. The correct reference is clearly to the minimum wage
requirement of §272.03, rather than to DWD §274.03 that addresses overtime pay.

                                                       9
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 10 of 29




plus tips no less than the minimum wage. §272.03(2)(b)1 then explains that in order to establish

the employee received wages plus tips no less than the minimum wage, the employer must meet

its burden of maintaining in its time and payroll records tip declarations signed by the tipped

employee each pay period; so that if the employer’s time and payroll records do not contain these

requirements no tip credit shall be allowed.

       Therefore, if an employer fails to comply with the recordkeeping requirements of

§272.03(2)(b)1, then it becomes subject to §272.03(1), which requires it to pay to its tipped

employees $7.25 per hour. Wis. Stat. 109.03(5) allows the employer to file suit to recover all wages

earned by the employee that were not paid within 31 days of when they were earned. The employee

is allowed to file suit to recover wages that are required to be paid by the Wisconsin Administrative

Code, though not required by either a contract or an employer policy. German v. Wisconsin DOT,

2000 WI 62 ¶29; 235 Wis. 2d 576. (Employees may bring a claim for the full amount of wages

owed for on-duty meal breaks as required by DWD §274.02(3)); Spoerle v. Kraft Foods Global,

614 F. 3d 427, 429 (7th Cir. 2010) (Employees entitled to recover under Wis. Stat. §109.03 for

time spent donning and doffing safety gear that must count as hours worked under DWD

§272.12(2)(e); though donning and doffing time was unpaid under their CBA).

       The employee’s right to file a private lawsuit to recover wages under Wisconsin law

extends to unpaid minimum wages as well as to overtime pay. Hussein, 472 F. Supp. 3d at 494;

Bitner v. Wyndham Vacation Resorts, 2013 WL 5878724 *4 (W.D. WI. 2013) (Plaintiffs have

stated a claim for Wisconsin minimum wages under Wis. Stat. §§104.02 and 109.03(1)); Johnson

v. Roma II-Waterford, LLC, 2013 WI App 38 ¶¶14-15, 346 Wis. 2d 612 (Employee who recovered

minimum wages following a trial entitled to attorneys’ fees under Wis. Stat. §109.03(6); which

only applies to the prevailing party in a §109.03(5) wage claim). Similarly, if an employer is



                                                 10
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 11 of 29




required by DWD §272.03(1) and (2) to pay to its tipped employees a minimum wage of $7.25 per

hour yet failed to do so, the employee may file suit under §109.03(5) to recover minimum wages

that the Wisconsin Administrative Code requires his employer to pay to him.

       Plaintiffs are relying on §272.03(2)(b)1 to meet an element of their claim for Wisconsin

minimum wages, to prove Watertown Sprechers was required by law to pay to them a minimum

wage of $7.25 per hour rather than $2.33 per hour. Plaintiffs are not seeking any remedies for

Watertown Sprecher’s recordkeeping violations unrelated to its underpayment of legally required

wages to them. For example, Ryea Bruske is not seeking any remedy for bartender work hours

for which she received $8 per hour, though she received tips without signing tip declarations for

those hours worked.

       A statute does not itself authorize a private right of action can nonetheless be relied upon

to demonstrate a required element of a recognized cause of action. Wisconsin Dairies Co-Op v.

Citizens Bank & Trust, 160 Wis. 2d 758, 773 (1991) (Though Wis. Stat. §779.02(5) does not

authorize a lawsuit against a Bank, it can be relied upon to establish subcontractors had a superior

claim to trust funds than a bank); Mlynarski v. St. Rita Congregation of West Allis, 31 Wis. 2d 54,

61 (1966) (Though Wisconsin Safe Place Statute does not create a cause of action, a violation of

the Wisconsin safe place statute can be relied upon to demonstrate negligence). Similarly,

Plaintiffs can rely on DWD §272.03(2)(b)1 to demonstrate that they were entitled to receive a

minimum wage of $7.25 per hour pursuant to §272.03(1), rather than a minimum wage of $2.33

per hour pursuant to §272.03(2). This is just like though the FLSA does not authorize a private

right of action for recordkeeping violations, the employee can rely on the employer’s failure to

maintain records required by law as a part of her presentation to prove up her damages. Farmer v.

Directsat USA, LLC, 2010 WL 3927640 *12 (N.D. IL. 2010) (No private right of action for



                                                11
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 12 of 29




recordkeeping violations under the FLSA); Tyson Foods v. Bouaphakeo, 136 S. Ct. 1036, 1047

(2016) (Once Plaintiffs proved Defendant failed to maintain records required by law, they can rely

on a time study to establish the amount of unpaid work time as a matter of fair and just inference).

Once Plaintiffs are able to demonstrate they were entitled to a minimum wage of $7.25 per hour,

Wis. Stat. §109.03(5) expressly authorizes them to file suit to recover all minimum wages that

Watertown Sprecher failed to timely pay them.

       The cases relied on by Watertown Sprecher only stand for the proposition that Wis. Stat.

§109.03(5) provides a remedy for the underpayment of wages rather than recordkeeping violations.

See for example Spoerle v. Kraft Foods Global, 527 F. Supp. 2d 860, 872 (W.D. WI. 2007). The

cases do not address instances in which an employer’s failure to comply with a recordkeeping

regulation increased the amount of wages it is required to pay to its employees, thereby causing a

underpayment of wages. The cases cited by Watertown Sprecher therefore do not prohibit the

Plaintiffs from relying on recordkeeping violations to demonstrate they were entitled to a minimum

wage of $7.25 rather than $2.33 per hour.

       Nor is there any valid basis to distinguish cases such as Spoerle and German on the ground

that they involved the employee receiving no wages at all for some of their hours worked, rather

than the employee receiving a wage rate below $7.25 per hour. Since DWD §272.03(1) (a)

requires the payment of minimum wages of $7.25 per hour, an employer has violated the statute

whether it paid the employee $0 or $7.24 per hour. Here, the Plaintiffs’ claim is that because

Defendants cannot satisfy the burden of proof required by DWD §272.03(2)(b)1, they are entitled

to receive, and may file suit to recover a minimum wage of $7.25 per hour. It should make no

difference to the availability of relief under Wis. Stat. §109.03(5) and DWD §272.03(1) whether

the underpayment is the full $7.25 per hour or a lesser amount. Just like the Eastern District did



                                                12
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 13 of 29




in Hussein, the Court should recognize tipped employees’ right to file a §109.03(5) claim for

unpaid minimum wages under Wisconsin law.

               c.      Watertown Sprechers Failed to Maintain Signed Tip Declarations In
                       Its time and Payroll Records.

       Pursuant to DWD §272.03(2)(b)1, no tip credit shall be allowed unless there are (1) tip

declarations signed by the tipped employee (2) each pay period; and (3) that are contained in the

employer’s time and payroll records. Defendants’ payroll records plainly cannot satisfy these

requirements when they are not signed by employees. Martin v. United Capital Corp., 2019 WL

7811345 * 7 (Conn. Superior Ct. 2019); Stevens v. Vito’s By the Water, LLC, 2017 WL 6045302

* 3 (Conn. Superior Ct., 2017) (Both holding weekly payroll records such as check stubs, because

they are not signed, cannot satisfy the Connecticut requirement for signed weekly tip statements).

       Defendants’ POS system fails all three of the requirements of §272.03(2)(b)1 as well when

the employee’s entry of tips into the POS system are not either signed or verified, when the POS

system only permits declaration of tips by day rather than by pay period, and when the Defendants

maintain no records showing their records of tips declared by their employees match the amount

of tips that employees actually declared through the POS system.

       First, DWD §272.03(2)(b)1 by its plain language requires for tip declarations to be signed

by the tipped employees. A Court must interpret a statute as written rather than to rewrite it. Bank

of Commerce v. Waukesha County, 89 Wis. 2d 715, 724 (1979). The same rules of interpretation

apply to regulations, which must be approved by both the governor and the legislature before they

can be implemented. See Wis. Stat. §§227.185, 227.19; Piper v. Jones Dairy Farm, 2020 WI 28

¶25, 390 Wis. 2d 762. (Wisconsin Courts apply the same rules of statutory interpretation to statutes

and regulations). The Court similarly must apply rather than ignore the requirement of

§272.03(2)(b)1 that tip declarations must be signed by the tipped employee. Since Watertown

                                                13
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 14 of 29




Sprecher does not claim any employees ever manually signed tip declarations, the remaining

question is whether any employee entries through the POS system can constitute electronic

signatures. Wisconsin law defines an electronic signature as:

       An electronic sound, symbol, or process attached to or logically associated with a
       record and executed or adopted by a person with the intent to sign the record.

Wis. Stat. §137.11(8). The requirement that tip declarations must be signed appears in a section

of the regulation entitled burden of proof, so that the purpose of requiring the tipped employee’s

signature is to require the employee to verify the accuracy of the tips that she entered, so that the

verified amount of tips can then be relied upon to establish the employee in fact received the full

minimum wage counting tips. A tip declaration therefore is electronically signed when the

employee makes some electronic sound, symbol, or process to verify the accuracy of the tips that

she has declared. Defendants acknowledge that its POS system does not at any point of the tip

entry process require employees to acknowledge the accuracy of the tips that they are entering.

(PFOF ¶¶15-16) The Court should therefore rule the employee through the POS system makes tip

declarations rather than signed tip declarations; so that the POS system cannot satisfy the

requirements of §272.03(2)(b)1 for signed tip declarations. Nor can Defendants avoid liability by

citing to its need for electronic recordkeeping when they fully understand how to obtain electronic

signatures from its employees (PFOF ¶20), yet failed have employees electronically verify the

accuracy of the tips that they are declaring through the POS system.

       Second, §272.03(2)(b)1 by unambiguous language requires for the employer to have tip

declarations signed by its employees each pay period. The same regulation also requires the

employer to show it has withheld all required social security and other taxes. That the regulation

requires a signed tip declaration for each pay period rather than each week (which is the unit for

determining minimum wage compliance, see DWD §272.03(7)) indicates one purpose of the

                                                 14
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 15 of 29




signed tip declaration requirement is to require the employee to verify that his employer has

correctly added up the tips that she declared during each pay period, so that her paycheck is

withholding all required social security and other taxes from her tips on her paycheck as required

by §272.03(2)(b)1. Daily tip declarations cannot comply with the regulation’s requirement for

signed tip declarations each pay period because daily declarations do not verify the employer has

tallied up the amount of tips correctly for each pay period; and therefore cannot be used to verify

that correct withholdings of taxes have been made. Nor does the Court have license to rewrite the

regulation to require a signed tip declaration each day, rather than (as required by the regulation’s

plain language) a signed tip declaration each pay period. Bank of Commerce, 89 Wis. 2d at 724;

Piper, 2020 WI 28 ¶25. See by analogy Martin, 2019 WL 7811345 * 7 (Daily entry of tips by

employees cannot satisfy the requirement for signed weekly tip statements). In this case, the POS

system never asked the employee to verify that their employer has correctly added up their tips for

each biweekly payroll period. (PFOF ¶17) Even if Watertown Sprecher obtained daily signed tip

declarations from the Plaintiffs through its POS system, the POS system cannot satisfy the

requirement for signed tip declarations each pay period.

       Third, DWD §272.03(2)(b)1 requires the employer to retain the actual signed tip

declarations in its time and payroll records, before it could claim a tip credit against minimum

wages owed to its employees. By the plain language of the regulation an employer that chose to

have employees sign paper tip declarations must retain the paper tip declarations in its records,

rather than throw the tip declarations away once the declared tips have been entered into its payroll

system. Similarly, if an employer chooses to obtain tip declarations electronically, it must retain

some record of the employee’s verification of the amount of tips that they have entered, which can

then be used to verify the accuracy of the amount of declared tips shown in its payroll system.



                                                 15
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 16 of 29




Here, Watertown Sprecher has maintained a summary record of the amount of tips that it claims

each employee declared each shift, but no independent record verified by the employee that can

be used to corroborate the accuracy of the tip amounts shown by its summary record. (PFOF ¶¶18-

19) What Watertown Sprecher has done is the equivalent of entering the tip amounts shown on tip

declarations into its payroll system, and then throwing away the tip declarations. Even if entries

into the POS system can constitute signed tip declarations for each pay period, Watertown

Sprecher has failed to maintain said “signed tip declarations” in its time and payroll records as

required by DWD §272.03(2)(b)1.

       Nor can Defendants succeed by arguing there is no difference between a POS system and

handwritten declarations of tips.    Handwritten declarations of tips would not comply with

§272.03(2)(b)1 either if they were not signed by the employees, if they were only obtained on a

daily rather than pay period basis, or if they were thrown away once the employer entered the

amount of tips into its payroll system. Defendants could have complied with §272.03(2)(b)1 by

having employees electronically verify the amount of tips that they are declaring each pay period,

and to maintain in its time and payroll records each such verification.

       Instead of actually analyzing the requirements of DWD §272.03(2)(b), Defendants’

position can be summarized in a single sentence: Because the DWD adopted the enforcement

standard that POS system complies with §272.03(2)(b), the Court should adopt the DWD’s

enforcement standard as the correct interpretation of the regulation while ignoring its plain

language.    However, Wisconsin courts no longer accord any deference to the agency’s

interpretation of the law. Lamar Central Outdoor, LLC v. Division of Hearings & Appeals, 2019

WI 109 ¶9, 386 Wis. 2d 486; Cree, Inc. v. LIRC, 2021 WI App 4 ¶11; 395 Wis. 2d 642 (When

reviewing only matters of law a court gives no deference to the legal decisions of the agency). An



                                                16
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 17 of 29




agency’s interpretation therefore should be overruled when it is contrary to the plain language of

the statute. Hall v. Wisconsin Department of Justice, 2020 WI App 12 ¶¶10-14; 391 Wis. 2d 378.

Since Wisconsin regulations must be approved by the governor and the legislature before they are

published and can take effect, See Wis. Stat. §§227.185 to 227.21, even when Wisconsin courts

were giving deference to the agency’s interpretations an agency has no authority to interpret a

regulation in a manner contrary to the plain language of the regulation. Wisconsin Dep’t of Revenue

v. Menasha Corp., 2008 WI 88 ¶45, 311 Wis. 2d 579 (Even under great weight deference the Court

should disregard an agency interpretation that is either inconsistent with the language of the

agency’s own regulation or is clearly erroneous). Even if due weight deference was appropriate,

an agency interpretation that would leave provisions of a statute superfluous should be rejected.

Myers v. Wisconsin Dep’t of Natural Resources, 2019 WI 5 ¶17, 30-31; 385 Wis. 2d 176. The

exact same rule should also apply when the Court is reviewing an agency’s interpretation of a

regulation rather than a statute. Piper, 2020 WI 28 ¶25.

       Here, adopting the DWD’s enforcement position on DWD §272.03(2)(b)1 would ignore

its plain language requiring tip declarations to be signed, to be for each pay period, and for the

employer to maintain in its time and payroll records the actual signed tip declarations. The DWD

has no license to rewrite the regulation without going through the Chapter 227 process to obtain

the governor and the legislature’s approval for the amendment. The Court should enforce the plain

language of the regulation to find that because Watertown Sprecher does not qualify under DWD

§272.03(2)(b)1, the Plaintiffs were entitled to receive a minimum wage of $7.25 per hour.

Watertown Sprecher therefore violated DWD §272.03(1) by paying to the plaintiffs a cash wage

of $2.33 per hour when they worked as servers; and a cash wage of $7 per hour during a portion

of the time period when they worked as bartenders.



                                                17
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 18 of 29




       3.      Plaintiffs Were Entitled to Receive the Minimum Wage Free and Clear of
               the Costs of Their Second Uniform.
               a.      Relevant Facts.
       Watertown Sprecher required both servers and bartenders to wear a Sprecher’s shirt with

the Sprecher’s logo on it. (PFOF ¶21) Employees were required to maintain their uniform shirts in

clean and sanitary condition throughout their shift. (PFOF ¶22) Employee received one shirt for

free but had to purchase any additional shirts. (PFOF ¶23) Ryea Bruske signed an authorization

for a second shirt on September 29, 2018; within five days of the first shift that she worked at the

Sprechers’ Watertown restaurant. (PFOF ¶24) While working as either a server or a bartender,

Bruske frequently needed to deal with condiments, drinks, and sauces both when serving food and

when cleaning up, so that she needed a second, backup shirt to make sure she could comply with

the requirement that she present a clean and sanitary appearance to the restaurant’s customers.

(PFOF ¶25) Bruske therefore purchased a second uniform shirt within a week of when she started

working at the Watertown restaurant. (PFOF ¶26) If the employee wanted a second shirt with

the Sprecher’s logo on it, she must pay for the costs of the second shirt. (PFOF 52)

               b.      The Second Uniform Shirt is Primarily for Watertown Sprecher’s
                       Benefit.

       The employee must receive the minimum wage free and clear of expenses that she incurred

for the benefit or convenience of her employer. Arriaga v. Florida Pacific Farms, LLC, 305 F. 3d

1228, 1237 (11th Cir. 2002), citing and following 29 C.F.R. §531.35. Where the nature of the

business requires employees to wear uniforms, the costs of the uniform are primarily for the

convenience of the employer. 29 C.F.R. §531.3(c)(2). Courts have followed the regulation in

holding employees paid at exactly the minimum wage cannot be required to purchase uniforms at

their own cost. Dix Palombo Inc. v. RCSH Operations, LLC, 2020 WL 5894849 * 3 (M.D. FL.

2020); Nail v. Shipp, 2019 WL 3719397 * 7-8 (S.D. AL. 2019). See also Burton v. DRAS Partners,

                                                18
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 19 of 29




LLC, 2019 WL 5550579 * 2 (N.D. IL. 2019) (“job-related expenses primarily for the benefit of

the employer (such as tools or uniforms) can't be charged to the employee if the expenses would

drive the employee's pay below minimum wage.”) Similarly, Plaintiffs cannot be charged for the

costs of uniform shirts that they needed to comply with the Defendants’ requirements that they

must at all times present a clean and sanitary appearance while wearing a shirt that has a Sprecher

logo on it, if charging them for the shirts dropped their hourly wage rate below $7.25 per hour.

       The employer’s obligation under the FLSA is to provide the employee with a sufficient

number of uniforms relative to the nature of the employee’s work assignments and job duties;

rather than only a single uniform in all cases. DOL Wage and Hour Opinion Letter, 2018 WL

5483046 * 1 (Oct. 24. 2018). Watertown Sprecher cannot avoid liability by claiming Plaintiffs

only needed one uniform shirt to comply with its uniform requirements.             This is because

employees frequently dealt with drinks, condiments, and sauces while working, so that to present

a clean and sanitary appearance eat all times despite the risk of spills they needed a second backup

shirt with the Sprecher’s logo on it. (PFOF ¶25) Plaintiffs recognize that there may be factual

disputes over how many uniforms they purchases and how many uniforms they needed to comply

with Watertown Sprecher’s requirements, so that they are not seeking summary judgment other

than for the second uniform shirt.

       For the reasons stated in sections 2 and 3 above, none of the tips the Plaintiffs received

could count toward the minimum wage, so that the costs of the second uniform shirt increases the

amount of minimum wage damages that they are entitled to. There would be a violation even if

Defendants were allowed to claim a tip credit against the minimum wage owed to the Plaintiffs:

Defendants claim the correct overtime rate for the Plaintiffs is $5.96 as a server and $10.63 as a

bartender, which compared to the minimum overtime wage of $10.88 equals a claimed tip credit



                                                19
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 20 of 29




of $4.92 per hour as a server, and $0.25 per hour as a bartender. (PFOF ¶27) A tip credit of $4.92

added to a cash wage of $2.33 per hour, just like a tip credit of $0.25 added to a cash wage of $7

per hour, equals $7.25 per hour. Watertown Sprecher therefore claimed a tip credit that brought

the Plaintiffs up to rather than above the minimum wage rate of $7.25 per hour. Since Plaintiffs

received cash wages and tip credits that only brought them up to the minimum wage, any uniform

costs that primarily benefit Watertown Sprecher would bring their free and clear wages received

below the required minimum wage rate of $7.25 per hour.

       5.      Watertown Sprecher’s Liable for Overtime Pay for All Hours worked by
               Ryea Bruske that It was Aware of.
       During the 2018-2019 school year Tamsyn Bruske lived on campus in Milwaukee, so that

she would not work at the Sprecher’s Watertown restaurant between Monday and Thursday of

each week during the school year. (PFOF ¶28) Each Monday through Thursday shift as a bartender

between February and May of 2019, which Watertown Sprecher’s record show were worked by

Tamsyn Bruske, were instead worked by Ryea Bruske. (PFOF ¶29) Two of these shifts were 11.93

hours that Tamsyn was credited as working on March 25, 2019 and 6.23 hours that she was credited

as working on March 27, 2019. (PFOF ¶30) During the week of March 25 through March 31, 2019

Ryea Bruske was paid for a total of 37.82 hours worked, so that she would have qualified for

overtime pay for the week if she had also been credited with the 18.16 hours that she rather than

Tamsyn worked. (PFOF ¶31) For the pay period of March 25, 2019 to April 7, 2019 Tamsyn

Bruske did not receive any overtime pay. (PFOF ¶32) Watertown Sprecher therefore saved on

overtime costs by misallocating hours worked by Ryea to Tamsyn.

       Watertown Sprecher communicated work schedules to its employees through an electronic

system called Shift Notes. (PFOF ¶33) Supervisory approval is required before employees may

trade shifts with each other. (PFOF ¶34) Work schedules that Watertown Sprecher produced


                                               20
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 21 of 29




during discovery show Ryea Bruske was scheduled to work both the lunch and dinner shifts on

March 25, 2019 and the dinner shift on March 27, 2019; while Tamsyn Bruske was not scheduled

to work on either one of those two days. (PFOF ¶35) Ryea Bruske punched in for each of her shifts

that Watertown Sprecher credited to Tamsyn under her own name rather than Tamsyn’s name.

(PFOF ¶36) Nor did Ryea Bruske have access to the Defendants’ electronic system to change

scheduled work hours shown in the system. (PFOF ¶37) During each of the Monday through

Thursday shifts that were worked by Ryea but credited to Tamsyn, only Ryea had interaction with

the supervisors at the restaurant. (PFOF ¶38)

       Undisputed facts show Watertown Sprecher was aware that it was Ryea rather than Tamsyn

Bruske who worked the March 25, 2019 and March 27, 2019 bartender shifts in three ways: Only

Ryea Bruske was scheduled to work on each of these two days; its supervisors would have only

seen Ryea Bruske working at the restaurant on those two days; and because its punch records (at

least before alteration) would have shown that it was Ryea Bruske rather than Tamsyn Bruske who

punched in and out of work on those two days. Since the supervisors at the Watertown restaurant

had to have known that it was Ryea rather than Tamsyn who worked the shifts, their knowledge

can be imputed to Watertown Sprecher. Skelton v. American Intercontinental University Online,

382 F. Supp. 2d 1068, 1073 (N.D. IL. 2005).

       While some courts have recognized an employer defense of estoppel, establishing the

defense requires the employer to show both that the employee affirmatively misled the employer

regarding the number of hours she worked, and that the employer had no knowledge of the

employee’s actual hours. Thurman v. Stavuru Academy, 2019 WL 951243 * 6 (N.D. IL. 2019).

Here, Ryea Bruske did nothing to prevent Watertown Sprecher from discovering that she rather

than Tamsyn worked the shifts: She worked the hours that she was scheduled to work; and



                                                21
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 22 of 29




punched in and out of work under her own name. She therefore did nothing to prevent Watertown

Sprecher from discovering that it was her rather than Tamsyn who worked the Monday through

Thursday bartender shifts.

       The result is no different even if Watertown Sprecher claims Ryea consented to crediting

her work hours to Tamsyn. The FLSA does not allow employees to waive liquidated damages for

untimely paid wages, let alone actual minimum overtime wages owed to them. Brooklyn Savings

Bank v. O’Neil, 324 U.S. 697, 706-707 (1945); Heder v. City of Two Rivers, 295 F. 3d 777, 782

(7th Cir. 2002) (Employer cannot rely on a training cost reimbursement agreement to pay to its

employees overtime pay equal to 128% rather than 1.5 times their regular rates); Howard v. City

of Springfield, 274 F. 3d 1141,1148 (7th Cir. 2001) (Employees’ enthusiastic consent to the deferral

of overtime wages is ineffectual). Once Watertown Sprecher was aware that it was Ryea Bruske

rather than Tamsyn Bruske who worked the bartender shifts that were credited to Tamsyn, even

Ryea’s enthusiastic consent cannot relieve Watertown Sprecher of its obligation to pay to Ryea

full overtime pay for each and every one of her hours worked over 40 per week. Ryea Bruske as

a matter of law is entitled to all overtime pay she should have received once she is credited for

having worked the hours that Watertown Sprecher incorrectly credited to Tamsyn.

       6.      Plaintiffs are Entitled to FLSA Liquidated Damages On Their Unpaid
               Minimum Wage and Overtime Wages.
       Under 29 U.S.C. §216 and §260, it is the norm rather than the exception for an employer

that is liable for unpaid wages to also be liable for an equal amount as liquidated damages. Uphoff

v. Elegant Bath, Ltd., 176 F. 3d 399, 405 (7th Cir. 1999). An employer who belatedly pays the full

amount of wages owed to its employees would nonetheless be liable for liquidated damages for

the belated paid wages. Gangi, 328 U.S. at 116; O’Neil, 324 U.S. at 707-708. Since an employer

must demonstrate that its violation of the FLSA was both objectively and subjectively reasonable,


                                                22
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 23 of 29




an employer that violated the FLSA with a good heart but an empty head is liable for liquidated

damages. Walton v. United Consumer Club, Inc., 786 F. 2d 303, 312 (7th Cir. 1986). A court may

not reduce or eliminate the employer’s liability for liquidated damages unless the employer meets

its burden of proving both that it acted in good faith, and that it had reasonable grounds for

believing that it was not violating the FLSA. 29 U.S.C. §260; Uphoff, 176 F. 3d at 405-406.

       An employer cannot meet its burden of showing it had an objectively reasonable basis for

believing it complied with the FLSA unless it undertook affirmative steps to ascertain the FLSA’s

requirements. Martin v. Cooper Elec. Supply Co., 940 F. 2d 896, 908 (3rd Cir. 1991); Dominici v.

Bd of Ed. Of City of Chicago, 881 F. Supp. 315, 322 (N.D. IL. 1995); Paulitz v. City of Naperville,

874 F. Supp. 833, 835 (N.D. IL. 1994). Because compliance with industrial custom demonstrates

subjective good faith only, an employer cannot rely on compliance with industrial custom to

demonstrate it had an objectively reasonable basis for adopting payroll policies that violated the

FLSA. Paulitz, 874 F. Supp. at 834-835; Morse v. MER Corp., 2010 WL 4812792 (S.D. IN. 2010).

Moreover, because the employer has the burden of proof on willfulness, Plaintiffs can obtain

summary judgment by pointing out to the Court the lack of record evidence showing the employer

had an objectively reasonable basis for their violations of the FLSA. Celotax v. Catrett, 477 U.S.

317, 325 (1986).

       Here, there is no objectively reasonable basis for Watertown Sprecher to believe the notices

of the tip credit that it provided to its employees complied with the FLSA. As explained above,

the Defendants’ notices violate at least three aspects of 29 C.F.R. §531.59(b), a regulation that has

been in place since 2011: Watertown Sprecher fail to give its employees any notice that the amount

of the tip credit it claimed cannot exceed the value of actual tips they received (i.e. employer would

make up the difference if their cash wages plus tips fell short of the minimum wage); that absent



                                                 23
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 24 of 29




a valid tip pooling arrangement the employees had the right to retain all tips, and that the tip credit

shall not apply to employees who did not receive legally required notices concerning the tip credit.

No employer who conducted a reasonable investigation can believe notices of the tip credit that

Watertown Sprecher provided to its tipped employees complied with the FLSA.

       Similarly, no evidence in the record shows the Defendants conducted any investigation into

either whether Ryea Bruske can waive overtime wages by consenting to transfer her work hours

to Tamsyn Bruske, or whether a second required uniform shirt for employees who must present a

clean and sanitary appearance at all times despite frequently cleaning up drinks, sauces, and

condiments is primarily for the employer’s benefit. Defendants therefore cannot avoid paying

liquidated damages on each and every penny of FLSA damages that they owe.

       7.      Kevin Lederer is Personally Liable for All FLSA and Wisconsin Minimum
               Wages Owed to the Plaintiffs as the Owner of the Unincorporated
               Sprecher’s Restaurant & Pub.
               a.      Relevant Facts.

       A single entity named Sprecher’s Restaurant & Pub issued an employee handbook stating

that Sprecher’s strives to maintain an equitable and balanced compensation program, that wage

increases depend on the overall economic conditions of Sprecher’s, that Sprecher’s business hours

vary by location, that Sprecher’s has selected the workweek as Mondays to Sundays, that the pay

periods are biweekly, that “we” apply tips earned by tipped employees toward a percentage of the

current minimum wage requirement, that Sprecher’s follows applicable wage and hour laws, and

that Sprecher’s is responsible for making certain deductions from each employee’s compensation.

(PFOF ¶39) In other words, it is Sprecher’s rather than the individual restaurants that is responsible

for complying with wage, hour, and payroll laws.

       While each Sprecher’s restaurant was theoretically owned by a separate LLC, the same

four individuals including Lederer, his wife, and his mother in law and father in law were owners

                                                  24
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 25 of 29




of each of the LLCs. (PFOF ¶40) Lederer oversaw the operations of each restaurants by both hiring

the same accountant for each restaurant, and by authorizing the accountant to hire outside payroll

companies to ensure compliance with wage and hour laws at each restaurant. (PFOF ¶¶41-42)

       Lederer, who was one of the owners of each LLC that served as the holding company for

a location of Sprecher’s Restaurant & Pub, provided further testimony showing that the Sprecher’s

Restaurants were operated as a single unit. At one point, when asked whether one of his LLCs

would sue another for a debt shown on balance sheets, Lederer’s answer was: “you wouldn’t sue

yourself too often, do you?” (PFOF ¶43) Second, when asked about a Sprecher’s restaurant at

Sheboygan, Lederer testified that “we” had nothing to do with the one licensed location in

Sheboygan;” thus suggesting that Sprecher’s Restaurant & Pub operated the other Sprecher’s

locations but not the franchised location in Sheboygan. (PFOF ¶44) Sprecher’s Restaurant & Pub

additionally represents itself to the public as a single entity, rather than as restaurants operated by

separate LLCs. (PFOF ¶45) The same website also contains an article that states Lederer is the

owner and leader of Capitol Cuisine, which operates the Sprecher’s Restaurants. (PFOF ¶46)

       The same accountant and payroll companies decided on procedures to comply with wage

and hour laws at each restaurant. (PFOF ¶47) The accountant and the payroll companies that he

selected were also responsible for deciding what notices of the tip credit to provide to tipped

employees at each restaurant. (PFOF ¶48) All restaurant locations used the same Point of Service

tip declaration system, so that Defendants were able to use the POS system for the Lake Geneva

restaurant to demonstrate how the POS system for the Watertown restaurant would have worked.

(PFOF ¶49) Individual restaurants provided no instructions to either the accountant or the payroll

company on how payroll should be computed. (PFOF ¶50)




                                                  25
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 26 of 29




        Sprecher’s Restaurant & Pub does not appear as an incorporated entity on the Wisconsin

Department of Financial Institutions website. (PFOF ¶51)

                  b.   Sprecher’s Restaurant & Pub and therefore Lederer is liable to
                       Plaintiffs for Unpaid Minimum Wages under the FLSA.
        In Papa v. Katy Industries, 166 F. 3d 937, 942 (7th Cir. 1999), the Seventh Circuit

recognized three scenarios under which small employers can be aggregated together to determine

whether they had a sufficient number of employees to be subject to anti-discrimination laws,

second of which is if nominally separate entities were split up for the purpose of avoiding liability,

the third of which is if the parent entity directed the violation. Papa is consistent with Esmark v.

NLRB, 887 F. 2d 739, 757 (7th Cir. 1989), which held that a parent entity can be held liable for its

own violation of federal labor law when it used its ownership interest to command the actions of

its subsidiary.

        In Moldenhauser v. Tazewell-Pekin, the Court held separation between two employers

would not be recognized under the FMLA if they were split for the express purpose of avoiding

liability under the FMLA, citing Papa. See 536 U.S. 640, 645 (7th Cir. 2008) In other words, the

Papa test for determining whether nominally separate entities may be considered together for the

purpose of imposing liability under federal labor laws equally applies to determining liability under

the FMLA. In Moldenhauser, the Court recognized that it made sense to apply the same standard

to determine joint employer liability under both the FLSA and the FMLA. See 536 U.S. at 644.

The Papa test therefore equally applies to determining liability under the FLSA, so that a parent

entity that directed its subsidiary’s violation of the FLSA is itself liable under the FLSA.

        The evidence shows that (1) Sprecher’s Restaurant & Pub through the promulgation of its

handbook was responsible for deciding to count the tips toward a percentage of the minimum wage

owed to its employees; (2) Sprecher’s Restaurant & Pub stated in the same employee handbook


                                                 26
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 27 of 29




that it rather than the individual restaurants follow applicable wage and hour laws; so that (3) when

the accountant and the payroll company were deciding what notices of the tip credit to give to

tipped employees at each of the restaurants, they were acting to comply with Sprecher’s Restaurant

& Pub’s directive to comply with wage and hour laws. Sprecher’s Restaurant & Pub therefore is

responsible for both making the decision to claim a tip credit against the minimum wage at each

restaurant; and (through the accountant and payroll companies that it employed) for the decision

to provide deficient notices of the tip credit to its employees.

       Sprecher’s Restaurant & Pub is therefore liable for the failure to pay to the Plaintiffs

minimum wages required by the FLSA. Since Sprecher’s Restaurant & Pub is not incorporated,

it provides its owners no shield against their own personal liability. Central States Pension Fund

v. White, 258 f. 3d 636, 640 n. 3 (7th Cir. 2001) (Unincorporated organization provides its owners

no shield against personal liability). Kevin Lederer as the owner of Sprecher’s Restaurant & Pub

therefore is personally liable to the Plaintiffs for the failure to pay FLSA minimum wages.

               c.      Sprecher’s Restaurant & Pub and therefore Lederer is Liable to the
                       Plaintiffs for Failure to Pay Minimum Wages under Wisconsin Law.

       A parent can be held liable when it directly participated in the subsidiary’s unlawful acts,

so that its own actions caused its subsidiary to violate the law. U.S. v. Best Foods, 524 U.S. 51,

65 (1998); Esmark Inc. v. NLRB, 887 F. 2d at 756. Wisconsin law has adopted this principle by

holding that one entity can be held liable for a second entity’s violations of the law when the first

entity had the right to control the second entity’s operations that caused the violations. Lang v.

Lion’s Club of Cudahy Wisconsin, Inc., 2020 WI 25 ¶30; 390 Wis. 2d 627. Kerl v. Rasmussen,

2004 WI 86 ¶7, 273 Wis. 2d 106 (Franchisor liability depends on whether it controlled aspects of

franchisee’s operation that caused the Plaintiffs’ injury).




                                                  27
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 28 of 29




       Sprecher’s Restaurant & Pub controlled the aspects of each restaurant’s operation that

caused the failure to pay minimum wages. Sprecher Restaurant & Pub, not the individual

restaurants, issued an employee handbook that stated its intent to use tips to satisfy a portion of the

minimum wage owed to each and every tipped employee at each restaurant. The accountant who

worked for all of the Sprecher’s restaurants, not the individual restaurants, then decided to hire

payroll companies who would then be responsible for making sure the restaurants complied with

wage and hour laws. (Docket #40, pg. 8-9) The LLCs that operated the individual restaurants such

as Watertown Sprecher, on the other hand, did not directly interact with the payroll companies.

(Docket #39, pg. 42) Sprecher’s Restaurant & Pub, not the individual restaurants, was responsible

through the payroll companies that it hired for deciding how to comply with Wisconsin wage and

hour laws, including its requirement that an employer must maintain in its time and payroll records

tip declarations signed by the tipped employee before it could pay the tipped employee a minimum

wage of $2.33 rather than $7.25 per hour.

       Sprecher’s Restaurant & Pub therefore was responsible for both aspects of the individual

restaurants’ operation that caused the Wisconsin minimum wage violation: The decision to claim

a tip credit against minimum wages owed to its employees; and the decision to hire the payroll

company who then failed to comply with Wisconsin regulations governing signed tip declarations.

Sprecher’s Restaurant & Pub therefore is liable for each restaurant’s failure to pay the minimum

wage to its tipped employees. Lederer as the owner of Sprecher’s Restaurant & Pub therefore is

himself personally liable for all unpaid minimum wages.

       7.      Conclusion.

       For the above stated reasons, the Court should find as a matter of law that Watertown

Sprecher violated the FLSA and Wisconsin wage laws in the manner described above, that



                                                  28
      Case: 3:19-cv-00851-wmc Document #: 76 Filed: 04/15/21 Page 29 of 29




Watertown Sprecher is liable for FLSA liquidated damages; and that Kevin Lederer is personally

liable for all FLSA and Wisconsin minimum wages that Watertown Sprecher owes to the Plaintiffs.

       Dated this 15th day of April, 2021.

                                             s/Yingtao Ho
                                             YINGTAO HO
                                             Wisconsin State Bar No. 1045418
                                             The Previant Law Firm, s.c.
                                             310 W. Wisconsin Avenue, Suite 100MW
                                             Milwaukee, WI 53203
                                             Phone 414/271-4500
                                             Fax 414/271-6308
                                             yh@previant.com

                                             Attorneys for Plaintiffs




                                               29
